—Order, Supreme Court, New York County (Jane Solomon, J.), entered April 26, 2001, which granted petitioner insurer’s application to stay an uninsured motorist arbitration demanded by respondent insured, unanimously affirmed, without costs.
It does not avail the insured that the insurer did not make the application within 20 days after the insured served his demand for arbitration, where the demand lacks language advising the insurer of its right to seek a stay of arbitration within 20 days after service of the demand, as is required by CPLR 7503 (c) to begin the 20-day period for seeking a stay (see, Matter of Allstate Ins. Co. v White, 267 AD2d 382, citing, inter alia, Matter of 64 Fulton St. Dev. [Marinelli Assoc.], 240 AD2d 226). Although the insurer raises such omission for the first time on appeal, we entertain it since it was readily apparent on the face of the record, i.e., the demand itself, and could not have been avoided had it been brought to the insured’s attention at the proper juncture (see, Chateau D’If Corp. v City of New York, 219 AD2d 205, 209, lv denied 88 NY2d 811). It is also noteworthy that proposed additional respondent CountryWide has conceded that it, in fact, insures the subject vehicle heretofore believed to be uninsured. Concur—Nardelli, J.P., Saxe, Ellerin, Wallach and Lerner, JJ.